    Case 18-01428-LT13             Filed 01/07/20    Entered 01/08/20 12:20:02   Doc 72   Pg. 1 of 1



                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                    Minute Order
Hearing Information:
                                                                                                           0.00
                     Debtor:   MARILYN S. COBB
               Case Number:    18-01428-LT13            Chapter: 13
      Date / Time / Room:      TUESDAY, JANUARY 07, 2020 10:00 AM DEPARTMENT 3
       Bankruptcy Judge:       LAURA S. TAYLOR
        Courtroom Clerk:       RUSSELL PALUSO
          Reporter / ECR:      JENNIFER GIBSON

Matter:
              MOTION FOR RELIEF FROM STAY, RS # AT-1 FILED ON BEHALF OF U.S. BANK TRUST NATIONAL
              ASSOCIATION AS TRUSTEE OF THE BUNGALOW SERIES III TRUST



Appearances:

        REBECCA PENNINGTON, ATTORNEY FOR DAVID L. SKELTON, CHAPTER 13 TRUSTEE
        CHRISTOPHER R. BUSH, ATTORNEY FOR MARILYN S. COBB
        RUSSEL LITTLE, ATTORNEY FOR U.S. BANK TRUST NATIONAL ASSOCIATION
Disposition:                                                                                  1.00

        Denied as set forth on the record. Order to be submitted by Mr. Bush.




Page 1 of 1                                                                               1/8/2020   12:17:45PM
